969 A.2d 277 (2009)
408 Md. 230
MARYLAND DEPARTMENT OF ENVIRONMENT
v.
KLEIN/WACHTER PROPERTIES, LLC.
No. 143 September Term, 2007.
Court of Appeals of Maryland.
April 8, 2009.
Charles J. Butler, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore), on brief, for Appellant.
A. Elizabeth Maumenee, Easton, for Appellee.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, JOHN C. ELDRIDGE, (Retired, Specially Assigned) and IRMA S. RAKER, (Retired, Specially Assigned), JJ.

ORDER
Upon consideration of Appellant Maryland Department of the Environment's Motion to Dismiss as Moot, and the response filed thereto, it is this 8th day of April, 2009,
ORDERED, by the Court of Appeals of Maryland, that the motion to dismiss as moot be, and it is hereby, GRANTED; and it is further
ORDERED that this appeal is hereby dismissed. Appellant shall bear the costs in this Court.